      Case: 1:19-cr-00322-JRA Doc #: 17 Filed: 12/17/19 1 of 6. PageID #: 102



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA                     )   CASE NO. 1:19-CR-00322-001
                                             )
              Plaintiff,                     )
                                             )   JUDGE JOHN R. ADAMS
vs.                                          )
                                             )
NICHOLAS WITTCOP                             )
                                             )   DEFENDANT’S SENTENCING
              Defendant.                     )   MEMORANDUM
                                             )
                                             )


       NOW COMES the Defendant, Nicholas Wittcop, by and through undersigned Counsel,

and respectfully requests this Honorable Court consider the attached Memorandum in imposing

judgment and sentence.

                                                 Respectfully submitted,



                                                 s/Damian A. Billak
                                                 DAMIAN A. BILLAK (#0065274)
                                                 ATTORNEY FOR DEFENDANT
                                                 Creekside Professional Centre
                                                 Bldg. F, Suite 100
                                                 6715 Tippecanoe Road
                                                 Canfield, OH 44406
                                                 Phone: 330-702-2000
                                                 Fax: 330-702-2970
                                                 E-mail: dbillak@billaklaw.com
      Case: 1:19-cr-00322-JRA Doc #: 17 Filed: 12/17/19 2 of 6. PageID #: 103



                                  CERTIFICATE OF SERVICE


       This is to certify that on December 17, 2019, a copy of the foregoing Defendant’s

Sentencing Memorandum was filed with the Court. Notice of this filing will be sent by operation

of the Court’s electronic filing system to all parties indicated on the electronic filing receipt.




                                                       s/Damian A. Billak
                                                       DAMIAN A. BILLAK (#0065274)
                                                       ATTORNEY FOR DEFENDANT




                                                   2
       Case: 1:19-cr-00322-JRA Doc #: 17 Filed: 12/17/19 3 of 6. PageID #: 104



                                        MEMORANDUM


I.     PERSONAL HISTORY

        Nicholas Wittcop is 37 years old, single, and has a minor child from a previous

relationship. Although he pays child support, he has no contact with his child because of his

addiction and legal issues. He was raised by his mother in an unhealthy and emotionally

unstable environment. He grew up in a poor neighborhood that was plagued with drugs and

violence. Both of his parents suffered from alcoholism. Mr. Wittcop acknowledges a history of

substance abuse. Mr. Wittcop’s opiate addiction was a major contributing factor to his criminal

activity. He desires to be free from addiction and be a productive member of society.

II.    STATEMENT OF THE CASE

        Mr. Wittcop accepted responsibility for his actions by entering a guilty plea to Counts 1,

2, and 3 of the Indictment. At the time of the offense, Mr. Wittcop was heavily involved in an

escalating substance abuse addiction that clouded his judgment and, while not an excuse,

contributed to his unlawful conduct.

III.    LAW AND ARGUMENT

        A. Current State of Sentencing Law in the Wake of United States v. Booker and its
             Progeny

       Sentencing procedure underwent a fundamental change with the Supreme Court’s decision

in United States v. Booker, 543 U.S. 220 (2005). Whereas the Federal Sentencing Guidelines

previously were virtually mandatory in nature, today they are “effectively advisory” in all cases.

Id. at 245. The net result is that district courts must now impose a sentence that is “sufficient but

not greater than necessary” to achieve the purposes of sentencing set forth in 18 U.S.C.

§3553(a)(2). See United States v. Foreman, 436 F.3d 638, 644 n.1 (6 Cir. 2006) (“It is worth
                                                                         th




noting that a district court’s job is not to impose a ‘reasonable’ sentence. Rather, a district

                                                 3
       Case: 1:19-cr-00322-JRA Doc #: 17 Filed: 12/17/19 4 of 6. PageID #: 105



court’s mandate is to impose a ‘sentence, sufficient, but not greater than necessary, to comply

with the purposes’ of section 3553(a)(2).”)

      The Supreme Court’s directive that district courts are to impose sentences in light of all of

the sentencing criteria set forth in § 3553 was made clear in its recent decision in Gall v. United

States, 128 S. Ct. 586 (2007). In Gall, the Court established the following procedure that district

courts are to follow when imposing sentence:

        [A] district court should begin all sentencing proceedings by correctly calculating the
        applicable Guidelines range. As a matter of administration and to secure nationwide
        consistency, the Guidelines should be the starting point and the initial benchmark. The
        Guidelines are not the only consideration, however. Accordingly, after giving both
        parties an opportunity to argue for whatever sentence they deem appropriate, the district
        judge should then consider all of the § 3553(a) factors to determine whether they support
        the sentence requested by a party. In so doing, he may not presume that the Guidelines
        range is reasonable. He must make an individualized assessment based on the facts
        presented. If he decides that an outside-Guidelines sentence is warranted, he must
        consider the extent of the deviation and ensure that the justification is sufficiently
        compelling to support the degree of the variance. We find it uncontroversial that a major
        departure should be supported by a more significant justification than a minor one. After
        settling on the appropriate sentence, he must adequately explain the chosen sentence to
        allow for meaningful appellate review and to promote the perception of fair sentencing.

Id. at 596-597; see also United States v. Gossman, 513 F.3d 592, 596 (6 Cir. 2008) (“Gall
                                                                              th




shows that the sentencing process involves an exercise in judgment, not a mathematical

proof...”).

      Importantly, the “sufficient but not greater than necessary” standard of § 3553 test is no

mere guideline. Rather, it sets an independent upper limit on the sentence that may be imposed

by a Court.

      B.      Guideline Calculations

      Based upon the Pre-Sentence Report, Mr. Wittcop’s Base Offense Level is 14. The parties

anticipate a two-level reduction for acceptance of responsibility pursuant to U.S.S.G. §3E1.1(a),

for a Total Offense Level of 12, and a Criminal History Category V.



                                                4
      Case: 1:19-cr-00322-JRA Doc #: 17 Filed: 12/17/19 5 of 6. PageID #: 106



      C.    Application of the Statutory Sentencing Criteria

                 1. §3553(a)(1) – Nature and Circumstances of the Offense and History and
                        Characteristics of the Defendant

       The circumstances under which the offense occurred will never reoccur with proper

treatment and guidance. Mr. Wittcop recognizes the seriousness of the offense and desires to

lead a law-abiding and drug-free life. Mr. Wittcop recognizes and desires his need for substance

abuse treatment.

                 2. §3553(a)(2)(A) – Reflect the Seriousness of the Offense, Promote Respect
                        for the Law, and Provide Just Punishment

      This Court is free to exercise the substantial discretion afforded to it under Gall to fashion

an appropriate sentence.

      It is necessary to incarcerate to promote respect for the law and to provide just punishment,

but it is requested the length of incarceration be tailored as to not be greater than necessary.

                 3. §3553(a)(2)(D) – Provide Education, Training, and Care for the Defendant

       Mr. Wittcop attended Vermillion High School in Ohio. He dropped out in the 10th grade

to work and care for his ill mother.    He has taken his GED a few times but has yet to pass it.

Mr. Wittcop’s employment history has been sporadic. Mr. Wittcop will benefit from further

substance abuse programs, education, employment training, or care that may be obtained during

incarceration.

                 4. §3553(a)(4) & (5) – Sentencing Guideline Considerations and Policy
                        Statements

       Mr. Wittcop is requesting a reasonable sentence that is fair and just, and not beyond the

low end of the advisory guideline sentence of 27 to 33 months. It is respectfully requested that

this Honorable Court consider his actions and history did not involve weapons or violence, and

the Policy Statements below in determining an appropriate sentence within the applicable

guideline range.
                                                  5
      Case: 1:19-cr-00322-JRA Doc #: 17 Filed: 12/17/19 6 of 6. PageID #: 107



                       a.    Family Ties and Responsibilities

       U.S.S.G. § 5H1.6 permits the Court to consider Mr. Wittcop’s support of his minor child

when considering an appropriate sentence within the applicable guideline range.

               5. Criminal History

      Mr. Wittcop scores as a Criminal History V for drug and alcohol-related offenses.

IV. CONCLUSION

      Mr. Wittcop is deeply remorseful, ashamed, and embarrassed by his conduct. He poses

little risk of future criminal behavior if he receives counseling for substance abuse and

participates in self-improvement programs, vocational and educational training.

      For the foregoing reasons, counsel prays this Court consider as punishment a reasonable

term of incarceration coupled with any other conditions determined appropriate following

release.

                                                    Respectfully submitted,



                                                    s/Damian A. Billak
                                                    DAMIAN A. BILLAK (#0065274)
                                                    ATTORNEY FOR DEFENDANT
                                                    Creekside Professional Centre
                                                    Bldg. F, Suite 100
                                                    6715 Tippecanoe Road
                                                    Canfield, OH 44406
                                                    Phone: 330-702-2000
                                                    Fax: 330-702-2970
                                                    E-mail: dbillak@billaklaw.com




                                               6
